In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
         ______________________________

               No. 06-09-00008-CR
         ______________________________


        DARNELL HARTSFIELD, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the Fourth Judicial District Court
                Rusk County, Texas
             Trial Court No. CR05-335




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                   MEMORANDUM OPINION

       A jury convicted Darnell Hartsfield of five counts of capital murder; he was sentenced to

punishment at life imprisonment. Hartsfield appeals from his conviction and has filed a single

brief, in which he raises issues common to all of his appeals. 1 He argues that the trial court

committed reversible error in that 1) the evidence supporting his conviction was legally and

factually insufficient and 2) admitting evidence of an extraneous offense.

       We addressed these issues in detail in our opinion of this date in Hartsfield’s appeal in

cause number 06-09-00006-CR. For the reasons stated therein, we likewise conclude that error

has not been shown in this case.

       We affirm the trial court’s judgment.




                                               Bailey C. Moseley
                                               Justice

Date Submitted:       October 21, 2009
Date Decided:         February 4, 2010

Do Not Publish




1
 Defendant appeals from five convictions, for capital murder, cause numbers 06-09-00006-CR through
06-09-00010-CR.

                                                 2